Judgment and order affirmed, with costs. All concur, except Harris, J., who dissents and votes for reversal and for dismissal of the complaint on the ground that the articles offered for sale at the time of the sale were not all at the place where the notice said they would be sold and the notice gave no location of any of the articles different from that of the place of sale as noticed. (Pers. Prop. Law, § 79 and following sections; Shimer v. Mosher, 39 Hun, 153; Strickland v. Hare & Chase, Inc., 217 App. Div. 196; Manhattan Taxi Service Corp. v. Checker Cab Mfg. Corp., 226 id. 624; modfd., 253 N. Y. 455.) (The judgment affirms a judgment of the Rochester City Court in favor of plaintiff in an action for deficiency in conditional contract foreclosure. The order is the order of affirmance.) Present — Crosby, P. J., Taylor, Dowling, Harris and McCum, JJ.